Title: To Thomas Jefferson from David Thomas, 25 June 1808
From: Thomas, David
To: Jefferson, Thomas


                        
                            
                        
                        To his Excellency, The President of the United States.
                  The petition of David Thomas of the County of Washington now confined in the Goal of the said County, Humbly represents that sometime ago, your petitioner being much irratated and vexed, by the insolant attack made on him by a worthless fellow by the name of Wm. Prout a free black man, he was in the heat of passion urged to strike said Prout—that the battery however was but slight and trivial—for which a presentment was found by the Grand Jury of the Circuit Court for the County aforesaid, and your Petitioner on the trial of the said Presentment was sentenced by the said Court to pay a fine and fees amounting together to the sum of Fifty dollars and Eighty two Cents, for which an execution has issued and your petitioner is now confined in said Goal under said execution 
                  Your petitioner states that he is a poor man, by his hard work, and industry, has been able heretofore barely to support himself, and a wife with five helpless Children confinement now destroying this only means of support, he fears, their unfortunate Condition will be Scarcely less wretched, than starvation—that the peculiar situation of his wife at this time (a state of pregnancy) renders her almost entirely helpless.
                  Your Petitioner has already suffered very much on account of the said offence, enough he hopes to be thought sufficient to attone for it—certainly to produce a determination in him (should he now be pardoned) to command and controul his temper in all future time from similar offences
                  He therefore prays your Excellency to take his case and its circumstances into consideration and grant him a release from said fine & fees, and said imprisonment and as in duty bound he will pray
                        
                            
                        
                    
                     We the subscribers Citizens of George Town, impressed with a belief of the truth of the within facts take the liberty of expressing our wish to the President of the United States to grant the prayer of the within Petition to said David Thomas.
                                          
                  
                            Frn Dodge
                            
                     Adam King
                     
                     Thos C Hodges
                     
                     John Hollingshead
                     
                        
                  
                     The undersigned Judges of the Circuit Court of the District of Columbia, believing that the facts stated in the within petition are generally true, and that the imprisonment which the petitioner has suffered is a punishment adequate to his crime, respectfully recommend his case to the Consideration of the President of the United States.
                     June 25th. 1808.
                                          
                  
                            
                            W. Cranch
                     
                     N. Fitzhugh
                     
                     Allen B. Duckett
                     
                        
                  
                     [Order by TJ:]
                     Let a pardon issue
                                          
                  
                            
                            Th: Jefferson
                     
                     June 25. 08
                        
               